           Case 5:20-cv-00438-FB Document 161 Filed 07/02/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

TEXAS DEMOCRATIC PARTY,                            )
GILBERTO HINOJOSA, Chair of the                    )
Texas Democratic Party, JOSEPH DANIEL              )
CASCINO, SHANDA MARIE SANSING,                     )
and BRENDA LI GARCIA,                              )
                                                   )
       Plaintiffs,                                 )
                                                   )
and                                                )
                                                   )
LEAGUE OF UNITED LATIN                             )
AMERICAN CITIZENS (LULAC), and                     )
TEXAS LEAGUE OF UNITED LATIN                       )
AMERICAN CITIZENS,                                 )
                                                   )
       Plaintiff-Intervenors,                      )
                                                   )
V.                                                 )      CIVIL ACTION NO. SA-20-CA-438-FB
                                                   )
RUTH HUGHS, Texas Secretary of State;              )
DANA DEBEAUVOIR, Travis County                     )
Clerk; and JACQUELYN F. CALLANEN,                  )
Bexar County Elections Administrator,              )
                                                   )
       Defendants.                                 )

      ORDER DISMISSING GOVERNOR GREG ABBOTT AND TEXAS ATTORNEY
         GENERAL KEN PAXTON AS PARTY-DEFENDANTS IN THIS CASE

       Before the Court is the status of Greg Abbott, Governor of the State of Texas, and Ken Paxton,

Texas Attorney General, as party-defendants in the above styled and numbered cause. The Fifth Circuit

Court of Appeals held on interlocutory appeal that the Governor and Texas Attorney General are

entitled to sovereign immunity in this case. Texas Democratic Party v. Abbott, 978 F.3d 168, 180-81

(5th Cir. 2020), cert. denied, 141 S. Ct. 1124 (2021). On remand, plaintiffs and plaintiffs-intervenors

filed amended complaints which do not name Governor Abbot or Texas Attorney General Paxton as
           Case 5:20-cv-00438-FB Document 161 Filed 07/02/21 Page 2 of 2




defendants. The Court is therefore of the opinion that Governor Greg Abbott and Texas Attorney

General Ken Paxton should be dismissed as party-defendants in the above-styled and numbered cause.

       IT IS THEREFORE ORDERED that Greg Abbott, Governor of the State of Texas, and Ken

Paxton, Texas Attorney General are DISMISSED as party-defendants in the above styled and numbered

cause. Plaintiffs’ and Plaintiffs-Intervenors’ claims against Ruth Hughs, Texas Secretary of State, Dana

Debeauvoir, Travis County Clerk, and Jacquelyn F. Callanen, Bexar County Elections Administrator,

remain pending for disposition.

       It is so ORDERED.

       SIGNED this 2nd day of July, 2021.


                                        _________________________________________________
                                        FRED BIERY
                                        UNITED STATES DISTRICT JUDGE




                                                   2
